IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

              ________________________________
                        No. 96-60393
              ________________________________

REBECCA JO RESER,
                                        Petitioner-Appellant,
                            versus

COMMISSIONER OF INTERNAL REVENUE,
                                           Respondent-Appellee.
      _________________________________________________
           Appeal from the United States Tax Court

      _________________________________________________
                         May 12, 1997

Before JOLLY, JONES and WIENER, Circuit Judges.

WIENER, Circuit Judge:
      Petitioner-Appellant Rebecca Jo Reser (Reser) appeals

the Tax Court’s decision disallowing certain deductions
that she and her former husband, Don C. Reser (Don),

claimed on their 1987 and 1988 joint income tax returns.

The    deductions   represented   losses    incurred   by   Don’s
subchapter S corporation for those years.        Reser asserts,

in the alternative, that she is not liable for any

deficiency determined by the Tax Court on the 1987 joint
return, as she is an innocent spouse, as defined in 26

U.S.C. §6013(e).           Although we affirm the Tax Court’s
disallowance of the questioned deductions, we conclude

that Reser is entitled to innocent spouse relief for the

1987 joint return.         We therefore reverse the judgment of

the Tax Court insofar as it holds her liable for any
deficiency in tax, including interest, penalties, or
other       amounts,      attributable         to        the   substantial

understatement of tax on that return.                     In addition, we
hold, for essentially the same reasons, that she is not

liable   for       negligence   and       substantial      understatement

penalties attributable to the deficiency on the 1988
joint return.
                                    I.

                         FACTS AND PROCEEDINGS
      Reser    is    a   personal     injury        defense    lawyer    who
obtained an undergraduate degree in history from Stanford

University and a law degree from the University of Texas.

Don   has     an    undergraduate         degree    in    economics     from
Stanford University, a law degree from the University of

Houston, and a Masters in Business Administration from

the University of Texas.            The Resers were married from


                                      2
1974 until 1991 when they divorced.

     In 1984, Don created a professional corporation, Don
C.   Reser,        P.C.   (DRPC),    to      broker     large    real   estate

projects.          He made an initial capital contribution of

$6,000 and named himself the sole shareholder.1 That same

year, DRPC elected to be taxed under subchapter S of the
Internal Revenue Code (the Code).2
         During the years in question, DRPC’s main business

activity was the offering for sale of Central Park Mall,
a large shopping center in San Antonio, Texas.                       As a new

corporation, DRPC needed operating capital, so Don and

DRPC together obtained a line of credit from North Frost
Bank of San Antonio, Texas (Frost Bank).                         The line of
credit       was    documented      by       fourteen    promissory     notes

executed jointly by Don and DRPC in favor of Frost Bank.
The notes were dated from 1985 to 1989, and each was
payable ninety days after its execution.                       The final note

stated       a      cumulative      principal           loan     balance   of



     1
     The Resers were subject to Texas’ community property regime,
which classifies DRPC as their community property. See Tex. Fam.
Code §5.01 et seq. (West 1993). Pursuant to these rules, Reser is
considered to be the one-half owner of DRPC even though Don is the
only registered shareholder.
         2
          See 26 U.S.C. §1362 (1994).
                                         3
$467,508.54.     Don and DRPC were jointly and severally

liable to Frost Bank for repayment, but the loan was not
collateralized with any property belonging to Don or

DRPC.

    Whenever DRPC needed to draw on the line of credit,

Don would call Frost Bank and request that funds be
deposited directly into DRPC’s account.3        Don had total
discretion with respect to these funds, and he used them

for DRPC’s operating capital as well as for personal
expenses.    When Don needed funds for his personal use, he

withdrew them from DRPC’s account.

    In 1986, Don and DRPC executed a guaranty agreement
with an individual, Don Test, pursuant to which Test
guaranteed the Frost Bank line of credit and provided

collateral    (shares   of   stock   in   Genuine   Auto   Parts
Company) for the loan.       In exchange, Don agreed to pay
Test a fee of $14,998.50 for each ninety day period that

his guaranty was outstanding.        DRPC’s ledgers for 1987

and 1988 together reflected approximately $82,000 in
guaranty fee payments made to Test.        In 1989, Test paid

the balance of the notes to Frost Bank.

        3
       Don customarily spoke to the secretary for the
senior vice president who approved the line of credit.
                               4
    For each tax year of its corporate existence, DRPC

filed a Form 1120S, the federal tax return for an S
corporation.       DRPC reported $257,354 in losses for 1987

and $333,581 in losses for 1988.                      None dispute that DRPC

actually incurred these losses.

    For the 1987 and 1988 tax years, the Resers filed
joint   income     tax   returns            on   which       they   claimed    as
deductions the losses that DRPC had reported.                          The IRS

conducted     an     audit    of        those         returns,      questioning
specifically the deductibility of DRPC’s losses.                              IRS

Agent Kesha Lange attempted to ascertain Don’s adjusted

basis   in   DRPC,    which,       in       turn,      would   determine      any
limitation on the Resers’ deductibility of DRPC’s losses.
Don provided Lange with the promissory notes executed in

favor of Frost Bank, the guaranty agreement with Test,
and DRPC’s ledgers.          Lange determined that (1) the Frost
Bank loan was made to DRPC, (2) Don could not increase

his basis in DRPC by the amount of the loan proceeds, and

(3) Don had insufficient basis in DRPC to deduct the
losses.

    When     Lange    informed      Don          of    her   conclusions,      he

asserted for the first time that Frost Bank had loaned


                                        5
the money to him individually and that he, in turn, had

loaned the money to DRPC.    Despite Don’s assertions, he
provided no documentation in support of the purported

arrangement.     DRPC’s   corporate   tax   returns   did   not

indicate any indebtedness from DRPC to Don in amounts

corresponding to the Frost Bank loan proceeds, and its
ledgers did not reflect any payments of principal or
interest to Don during 1987 or 1988.4       Neither was there

any evidence that Don had made any principal or interest
repayments to Frost Bank on the loan personally.

    In 1991, the IRS issued a notice of deficiency,

disallowing all of the deductions that the Resers had
claimed as DRPC’s losses on their 1987 and 1988 joint
returns.5    Curiously, after the IRS issued the notice of

deficiency, Don produced copies of a series of promissory
notes, allegedly executed by him on behalf of DRPC and
purporting to reflect DRPC’s indebtedness to him in the

amount of the Frost Bank loan.

    The Resers filed a petition in the United States Tax

         4
       DRPC’s ledgers for 1987 and 1988 reflected one
principal payment and five interest payments to Frost
Bank.
     5
      The Commissioner later allowed $36,855 of the loss
deduction for 1987.
                             6
Court       seeking     a   redetermination            of    the    deficiencies

assessed by the Commissioner.                       Reser asserted, in the
alternative, that she was an innocent spouse for purposes

of    the    1987      joint   return,         as   defined        in    26   U.S.C.

§6013(e),        and     was       not     liable      for    any       deficiency

determined by the Tax Court.6
      The Tax Court (1) concluded that Don did not have
sufficient       basis        in    DRPC       to   claim     its       losses    as

deductions       on     the    1987      and    1988    joint      returns,      (2)
assessed         penalties           for       negligence,              substantial

understatements of tax, and failure to file timely, and

(3)    denied       Reser’s        alternative       request       for    innocent
spouse relief.7
      Reser alone appealed,8 asserting that the Tax Court


             6
         Prior to trial, the parties entered into a
stipulation of facts which contained certain computations
relating to Don’s basis in DRPC. The computations were
made by IRS Agent Judith A. Lopez who, in auditing the
Resers’ 1989 and 1990 joint income tax returns,
determined that Don’s basis in DRPC was greater than that
determined by Lange in her audit of the 1987 and 1988
joint tax returns.
      7
     The Tax Court concluded also that Don was not liable
for any self-employment tax on a $15,000 payment that
Reser had received in 1987 as a referral fee.
      8
     In June 1996, Don filed a notice of appeal, which we
dismissed in August 1996 for lack of prosecution.
                                           7
erred in (1) disallowing the deductions, (2) holding her

liable       for   negligence   and       substantial   understatement
penalties,9 and (3) denying her innocent spouse relief on

the 1987 joint return.

                                  II.

                                ANALYSIS
A. The Innocent Spouse Defense
    We address first whether Reser qualifies for relief

as an innocent spouse for purposes of the 1987 joint
return, recognizing that a ruling in her favor relieves

her of all liability attributable to the substantial

understatement of tax on that return10 and pretermits our
determination of the other alleged errors concerning that
return.       Reser concedes that, for technical reasons, she

is not eligible for innocent spouse relief from the




    9
     Reser maintains also that the Tax Court erroneously
calculated the 1987 negligence penalty.     She did not
appeal the penalty for failure to file timely.
        10
       See 26 U.S.C. §6013(e)(1)(flush language)(1994).
The phrase “flush language” is a fairly well-understood
term of statutory construction which is used to refer to
language that is written from margin to margin and that
applies to an entire statutory section as opposed to
language that is indented to designate applicability
limited to a particular subsection or sub-subsection.
                                      8
deficiency on the 1988 joint return.11

    1. Standard of review
    We review the Tax Court’s determination that a spouse

is not entitled to relief as an innocent spouse under the

clearly erroneous standard.12

    2. Applicable law
    The Code permits married persons to make “a single
return jointly of income taxes.”13           Spouses who file a

joint return are generally liable jointly and severally
for the tax due on their aggregate income, including

interest       and   penalties.14       Congress,     however,      has

statutorily      mitigated   the    harshness   of    this   rule   by
enacting the innocent spouse defense.                Accordingly, a
taxpayer who qualifies as an innocent spouse is relieved

of liability for the tax, including interest, penalties,
and other amounts, attributable to a deficiency on the


    11
      For the 1988 joint return, Reser failed to meet the
requirement that the liability be greater than 25% of the
adjusted gross income for the preadjustment year. See 26
U.S.C. §6013(e)(4)(B)(1994).
          12
        Park v. Commissioner, 25 F.3d 1289, 1291 (5th
Cir.), cert. denied, -- U.S.--, 115 S. Ct. 673 (1994).
     13
         26 U.S.C. §6013(a)(1994).
    14
     26 U.S.C. §6013(d)(3)(1994); Park, 25 F.3d at 1292.
                                    9
joint return.15

       To assert the innocent spouse defense successfully,
a spouse must establish that (1) a joint return was made

for the taxable year; (2) on that return there is a

substantial understatement of tax attributable to grossly

erroneous items of the other spouse; (3) in signing the
return, the spouse did not know, and had no reason to
know, of such substantial understatement; and, (4) taking

into account all the facts and circumstances, it would be
inequitable        to    hold     the    spouse    liable    for   the

deficiency.16       The burden of proof lies with the spouse

seeking relief.17        Stated differently, a spouse’s failure
to prove any one of the statutory elements precludes
relief.

       In the instant case, the parties stipulated to the
Tax Court that the Resers filed a joint return for the
1987        tax   year   on     which    there    is   a   substantial

understatement of tax.            At issue, however, are whether

       15
            26 U.S.C. §6013(e)(1)(flush language)(1994).
       16
      26 U.S.C. §6013(e)(1)(1994); See also Park, 25 F.3d
at 1292; Buchine, 20 F.3d at 180.
        17
       Park, 25 F.3d at 1292; Bokum v. Commissioner, 94
T.C. 126, 138 (1990), aff’d on other grounds, 992 F.2d
1132 (11th Cir. 1993).
                                    10
(1) the substantial understatement is attributable to

grossly erroneous items, (2) Reser knew or had reason to
know of the substantial understatement, and (3) it would

be inequitable to hold Reser liable.18               We shall consider

each contested element seriatim.

    3. Grossly erroneous item
    Reser     must   establish       first    that    the    substantial
understatement       of   tax   on    the    1987    joint    return   is

attributable to grossly erroneous items.19                     The Code
defines grossly erroneous items, with respect to any

spouse, as:

    (A) any item of gross income attributable to
    such spouse which is omitted from gross income,
    and
    (B) any claim of a deduction, credit, or basis
    by such spouse in an amount for which there is


    18
      The grossly erroneous items must be attributable to
the other spouse. See 26 U.S.C. §6013(e)(1)(B)(1994).
As the Commissioner does not contest that the grossly
erroneous items were Don’s, we will assume that this is
not an issue.
         19
          The Tax Court did not address whether the
substantial understatement of tax was attributable to
grossly erroneous items,
and Reser’s appellate brief makes no specific argument on
this point.   Reser’s assertion of the innocent spouse
defense in the inconsistent alternative, however,
necessarily assumes a ruling disallowing the Resers’
deductions of DRPC’s losses, thereby establishing this
element of the defense.
                                     11
    no basis in fact or law.20

There is no question that the substantial understatement
is attributable to deductions claimed on the joint return

and not to omissions of income.        Thus the relevant

inquiry is whether those   deductions have “no basis in

fact or law.”   The Code does not define the phrase, “no
basis in fact or law,” but the Tax Court has stated that:
    a deduction has no basis in fact when the
    expense for which the deduction is claimed was
    never, in fact, made. A deduction has no basis
    in law when the expense, even if made, does not
    qualify as a deductible expense under well-
    settled legal principles or when no substantial
    legal argument can be made to support its
    deductibility. Ordinarily, a deduction having
    no basis in fact or in law can be described as
    frivolous, fraudulent, or ... phony.21
The deductions clearly have a basis in fact, as it is

undisputed that DRPC actually incurred the losses, that

DRPC is an S corporation, and that Don owned all issued
and outstanding stock in DRPC.   Thus Reser must show that




     20
      26 U.S.C. §6013(e)(2)(1994) (emphasis added).
          21
           Bokum, 94 T.C. at 142 (quoting Belk v.
Commissioner, 93 T.C. 434, 442 (1989)); Douglas v.
Commissioner, 86 T.C. 758, 762-63 (1986); Purcell v.
Commissioner, 826 F.2d 470, 475-76 (6th Cir. 1983), cert.
denied, 485 U.S. 987, 108 S. Ct. 1290 (1988).
                           12
the deductions have no basis in law.22

              a. Applicable law
       The         income    of    a    corporation      that   has    made    a

subchapter S election is not subject to the corporate

income        tax;       rather,       it   is   taxed   pro    rata   to   its

shareholders —— a method commonly known as flow-through
taxation.23 Similarly, any net operating loss incurred by
an S corporation passes through to its shareholders, each

of whom may deduct from his personal gross income his pro
rata    share         of    the   corporation’s      loss.24      There     are,

however, statutory limitations on the deductibility of

losses at the shareholder level.                    Section 1366(d) of the
Code provides in pertinent part:
       The aggregate amount of losses and deductions
       taken into account by a shareholder ... for any
       taxable year shall not exceed the sum of
           (A) the adjusted basis of the shareholder’s
       stock in the S corporation ..., and
           (B) the shareholder’s adjusted basis of any
       indebtedness of the S corporation to the


              22
         See Bokum, 94 T.C. at 144 (finding grossly
erroneous items where there was no basis in law for the
deductions).
                    23
            26 U.S.C. §1366(a)(1994); Underwood                               v.
Commissioner, 535 F.2d 309, 310 (5th Cir. 1976).
        24
             26 U.S.C. §1366(a)(1994); Underwood, 535 F.2d at
310.
                                            13
    shareholder.25

It is well established that a shareholder cannot increase
his basis in his S corporation stock without making a

corresponding economic outlay.26 Furthermore, courts have

consistently held that when a shareholder personally

guarantees a debt of his S corporation, he may not
increase    his   adjusted   basis   in   the   corporation’s
indebtedness to him unless he makes an economic outlay by

satisfying at least a portion of the guaranteed debt.27
           b. No basis in law

    In the instant case, Don argued to the Tax Court that

     25
      26 U.S.C. §1366(d)(1994).
      26
       Harris v. United States, 902 F.2d 439, 443 (5th
Cir. 1990); Underwood, 535 F.2d at 311-12; Leavitt v.
Commissioner, 875 F.2d 420, 422 (4th Cir.), aff’g, 90
T.C. 206 (1988), cert. denied, 493 U.S. 958, 110 S. Ct.
376 (1989); Selfe v. United States, 778 F.2d 769, 772
(11th Cir. 1985).
     27
       See e.g. Underwood, 535 F.2d at 312; Harris, 902
F.2d at 445; Leavitt, 875 F.2d at 422; Brown v.
Commissioner, 706 F.2d 755, 756 (6th Cir. 1983); Uri v.
Commissioner, 949 F.2d 371 (10th Cir. 1991); Roesch v.
Commissioner, 57 T.C.M. (CCH) 64, 65 (1989), aff’d, 911
F.2d 724 (4th Cir. 1990).    But see Selfe, 778 F.2d at
772-75 (shareholder’s guarantee is sufficient to increase
basis in S corporation if the facts demonstrate that, in
substance, shareholder borrowed funds and subsequently
advanced them to corporation; remanding to Tax Court to
determine whether loan from bank to S corporation was in
reality a loan to shareholder). We are not bound by the
Eleventh Circuit’s decision.
                                14
he had made the requisite economic outlay to increase his

basis in DRPC by the amount of the Frost Bank loan
proceeds.     Specifically, he contended that Frost Bank

loaned the money to him individually and that he, in

turn, loaned the money to DRPC.              As evidence of the

purported arrangement, Don produced copies of a series of
promissory notes payable to him by DRPC.          Rejecting Don’s
argument and implicitly discrediting the notes, the Tax

Court     found   that   (1)   there   was   no   evidence    of   a
legitimate debt between Don and DRPC, (2) Don could not

increase his basis in DRPC by the amount of the Frost

Bank loan proceeds, and (3) Don had insufficient basis in
DRPC to claim its losses as deductions on the joint
returns.    We review the factual findings of the Tax Court

for clear error.28
    We agree with the Tax Court’s conclusion that there
was no legitimate debt between DRPC and Don corresponding

to the amount of the Frost Bank loan proceeds.               First,

the promissory notes payable to Frost Bank were executed
by Don and DRPC together, indicating on their face that


     28
      Park v. Commissioner, 25 F.3d 1289, 1291 (5th Cir.
1994); McKnight v. Commissioner, 7 F.3d 447, 450 (5th
Cir. 1993).
                                 15
Frost Bank did not lend the money to Don alone.29             Second,

Frost Bank always deposited the loan proceeds directly
into DRPC’s account.         Third, Don, individually, did not

make any repayments on the loan to Frost Bank, but DRPC

made both principal and interest payments to Frost Bank.

Finally, DRPC’s corporate tax returns reflected the notes
as payable to Frost Bank, not to Don, even though the
returns listed other notes payable to Don.

     The only evidence of a debt between Don and DRPC was
a series of promissory notes, purporting to represent

indebtedness from DRPC to Don, which Don produced after

the IRS issued its notice of deficiency.                The delayed
appearance    of     these   notes    caused   the    Tax   Court   to
question their authenticity; and we find no clear error

in   the   court’s    decision   to   disregard      them   entirely.
Neither DRPC’s 1987 nor 1988 corporate return reflected
the alleged indebtedness to Don.           Furthermore, there is

no evidence that (1) Don ever received or that DRPC ever

paid any interest or principal on these notes or (2) DRPC
made any “loan” repayments to Don.

      29
      None dispute that Frost Bank would not have made a
loan to DRPC without a guaranty from Don or another
guarantor, as neither Don nor DRPC provided the bank with
collateral, and DRPC had no assets.
                                 16
       We find that the parties’ treatment of the Frost Bank

loan, from the time it was entered into until the IRS
issued its notice of deficiency, was wholly consistent

with        the   unambiguous,   credible        documentation     of    the

transaction and entirely inconsistent with the way in

which Don attempted post hoc to recast the transaction to
the Tax Court.          Again, the only evidence to the contrary
is a series of promissory notes to which the Tax Court

attributed         no   probative   value.         As     structured    and
otherwise         documented,    the        transaction    did   not    lack

adequate reality or substance.                   Regrettably for Don,

taxpayers are bound by the form that they have chosen for
the transaction and may not in hindsight recast the
transaction as one that they might have made to obtain

tax advantages.30         We therefore conclude that Don may not

       30
      Harris, 902 F.2d at 443 (citing Don E. Williams Co.
v. Commissioner, 429 U.S. 569, 97 S. Ct. 856-57 (1977);
Commissioner v. Nat’l Alfalfa Dehydrating & Milling Co.,
417 U.S. 134, 149, 94 S. Ct. 2129, 2137 (1974)). In some
circumstances, however, the IRS may disregard form and
recharacterize a transaction by looking to its substance.
Harris, 902 F.2d at 443 (citing Higgins v. Smith, 308
U.S. 473, 60 S. Ct. 355 (1940)).        See also Uri v.
Commissioner, 949 F.2d 371, 373 n.4 (10th Cir. 1991).
For example, in Blum v. Commissioner, 59 T.C. 436, 440
(1972), the Tax Court recognized an exception that
permits a shareholder to question a transaction’s form
when he argues that his guaranty of a corporate debt
should be recast as an equity investment on his part.
                                       17
increase his basis in DRPC by the amount of the Frost

Bank loan proceeds; consequently, the Resers are not
entitled to deduct DRPC’s losses on their 1987 and 1988

joint returns.

      More pertinent to Reser, however, is the favorable

impact of this ruling on the innocent spouse issue.        As
we have disallowed the deductions, the conclusion is
inescapable that the substantial understatement of tax on

the   1987   joint   return   is   attributable   to   grossly
erroneous items.

      4. Know or reason to know

          a. Background
      Reser must prove next that, in signing the 1987 joint


The Tax Court later clarified its decision, however,
noting that the Blum court never reached the debt/equity
issue because the taxpayer failed to carry his burden of
proving that the loan, in substance, was made to him and
not to the corporation. Leavitt v. Commissioner, 90 T.C.
206, 215 (1988). In affirming the Tax Court, the Fourth
Circuit stated that the Code’s provisions limiting the
basis of a subchapter S shareholder to his corporate
investment or outlay could not be circumvented through
the use of debt/equity principles.           Leavitt v.
Commissioner, 875 F.2d 420 (4th Cir.), cert. denied, 493
U.S. 958, 110 S. Ct. 376 (1989). In the instant case, in
which Don failed to prove that the bank, in substance,
loaned the money to him and not to DRPC, we will not look
behind the form and structure of the transaction in an
attempt to recharacterize it as an economic outlay. See
Harris, 902 F.2d at 443.
                              18
return, she did not know, and had no reason to know, of

the substantial understatement of tax.31
    Courts            have    generally    agreed       that     when      the

substantial            understatement      of     tax        liability      is

attributable to an omission of income from the joint

return,        the    relevant   inquiry     is   whether       the   spouse
seeking relief knew or should have known of an income-
producing transaction that the other spouse failed to

report.32        In short, in omission of income cases, the
spouse’s knowledge of the underlying transaction which

produced        the    omitted    income   is     alone      sufficient    to

preclude innocent spouse relief.
    When the substantial understatement is traceable to
erroneous        deductions,      however,      the    Tax    Court   is   in

disagreement with some of the circuits as to whether the
“knowledge       of     the   transaction”      test    is     appropriate.
Although we have not addressed this issue in the past, at

     31
      26 U.S.C. §6013(e)(1)(C)(1994).
          32
        Park v. Commissioner, 25 F.3d 1289, 1294 (5th
Cir.), cert. denied, -- U.S.--, 115 S. Ct. 673 (1994);
Sanders v. United States, 509 F.2d 162, 169 (5th Cir.
1975); Hayman v. Commissioner, 992 F.2d 1256, 1261 (2d
Cir. 1993); Erdahl v. Commissioner, 930 F.2d 585, 589
(5th Cir. 1991); Guth v. Commissioner, 897 F.2d 441, 444
(9th Cir. 1990); Quinn v. Commissioner, 524 F.2d 617, 626
(7th Cir. 1975).
                                     19
least four circuits have expressly rejected application

of the knowledge-of-the-transaction test in erroneous
deductions cases.     They have concluded instead that the

proper inquiry is whether the spouse seeking relief knew

or had reason to know that the deduction would give rise

to a substantial understatement.33       The leading case in
this camp is the Ninth Circuit’s decision in Price v.
Commissioner.34     The Tax Court, however, in Bokum v.

Commissioner,35 explicitly refused to acquiesce in Price
and continues to apply the knowledge-of-the-transaction

test in omission of income cases and erroneous deduction

cases alike.36    In Bokum, the Tax Court found support for

    33
      See Bliss v. Commissioner, 59 F.3d 374, 378 n.1 (2d
Cir. 1995); Hayman v. Commissioner, 992 F.2d 1256, 1261
(2d Cir. 1993); Friedman v. Commissioner, 53 F.3d 523,
530 (2d Cir. 1995); Resser v. Commissioner, 74 F.3d 1528,
1535-36 (7th Cir. 1996); Erdhal v. Commissioner, 930 F.2d
585, 589 (8th Cir. 1991); See also Kistner v.
Commissioner, 18 F.3d 1521, 1527 (11th Cir. 1994)(citing
Price and Erdhal with approval).
     34
         887 F.2d 959 (9th Cir. 1989).
         35
       94 T.C. 126 (1990), aff’d on other grounds, 992
F.2d 1132 (11th Cir. 1993).
     36
      The Tax Court recently adhered to its position in
Bellour v. Commissioner, 69 T.C.M. (CCH) 3010 (1995)
(denying innocent spouse relief to a wife who knew of the
transaction for which a grossly erroneous tax deduction
was taken on her joint return but not of the tax
consequences of that transaction).        The Tax Court
                              20
its   position    in   the   Sixth   and   Seventh   Circuits.37

Significantly, however, since the Tax Court’s decision in
Bokum, the Seventh Circuit has changed its position and

followed Price,38 and the Sixth Circuit has not had the

opportunity to revisit the issue.

      In rejecting the knowledge-of-the-transaction test in
erroneous deduction cases, the Price court was careful
not to discount entirely a spouse’s knowledge of the

underlying transaction.      That court stated,
      we do not mean to say that a spouse’s knowledge
      of the transaction underlying the deduction is
      irrelevant. Obviously, the more a spouse knows
      about a transaction, ceteris paribus, the more
      likely it is that she will know or have reason
      to know that the deduction arising from the


acknowledges, however, that it will follow Price in cases
appealable to the Ninth Circuit. See Bokum, 94 T.C. at
151 (citing Golsen v. Commissioner, 54 T.C. 742, 756-57
(1970), aff’d, 445 F.2d 985 (10th Cir.), cert. denied,
404 U.S. 940, 92 S. Ct. 284 (1971)).     Presumably, the
Golsen rule applies to Tax Court cases appealable to the
other circuits that have followed Price.
       37
       “As the Seventh Circuit stated: ‘[t]he knowledge
contemplated by [section 6013(e)] is not knowledge of the
tax consequences of a transaction but rather knowledge of
the transaction itself.’” Bokum, 94 T.C. at 152-53
(quoting Purcell v. Commissioner, 826 F.2d 470, 474 (6th
Cir. 1987), cert. denied, 485 U.S. 987, 108 S. Ct. 1290
(1988)(quoting Quinn v. Commissioner, 524 F.2d 617, 626
(7th Cir. 1975))).
      38
         See Resser v. Commissioner, 74 F.3d 1528 (7th Cir.
1996).
                               21
    transaction may not be valid.         We merely
    conclude that standing by itself, such knowledge
    does not preclude relief.39
In addition, the court enumerated several factors to

consider in determining whether a spouse had reason to

know of the substantial understatement.40

           b. Applicable standard in this circuit
    The Price and Bokum approaches intersected for the
first time in this circuit in Park v. Commissioner,41 an

erroneous deduction case in which the taxpayer argued
that her knowledge of the underlying transactions did not

give her reason to know of the erroneous deductions so as

to destroy the availability of innocent spouse relief.


     39
         Price, 887 F.2d at 963 n.9.
    40
      These include (1) the spouse’s level of education,
(2) the spouse’s involvement in the family’s business and
financial affairs, (3) the presence of expenditures that
appear lavish or unusual when compared to the family’s
past levels of income, standard of living, and spending
patterns; and (4) the culpable spouse’s evasiveness and
deceit concerning the couple’s finances.
Id. at 965 (citing Stevens v. Commissioner, 872 F.2d
1499, 1505 (11th Cir. 1989)).
    41
      25 F.3d 1289 (5th Cir.), cert. denied, -- U.S. --,
115 S. Ct. 673 (1994).     In Park, we did not address
whether the two approaches actually espoused different
principles. Id. at 1299 n.3. See also Price, 887 F.2d
at 963 n.9, n.10 (noting the functional similarity
between the two tests). Again we leave that question for
another day.
                             22
Declining to rule specifically on the applicable standard

in this circuit, we concluded that the taxpayer had
reason to know of the substantial understatement under

either approach.42   But we recognized, and the Tax Court

agrees, that the general standard of inquiry concerning

a spouse’s reason to know in both omission of income and
erroneous deduction cases is whether a reasonably prudent
taxpayer in the spouse’s position at the time she signed

the return could be expected to know that the stated
liability was erroneous or that further investigation was

warranted.43

    The facts before us today present the issue, and we
neither can nor care to duck it: We must decide whether
to join the growing number of circuits that have adopted

the Price approach or to follow the Tax Court.   But we do
not find this choice problematical —— we conclude that
the Price approach is clearly the better.   Thus we hold

that the proper test of a spouse’s knowledge in an

erroneous deduction case is whether the spouse seeking


     42
      Park, 25 F.3d at 1298.
          43
          Park, 25 F.3d at 1298 (citing Sanders v.
Commissioner, 509 F.2d 162, 167 (5th Cir. 1975)). See
also Price, 887 F.2d at 965 and Bokum, 94 T.C. at 148.
                            23
relief knew or had reason to know that the deduction in

question would give rise to a substantial understatement
of tax on the joint return.              We hasten to add, lest there

be doubt, that our decision today does not disturb the

unquestioned              application    of     the   knowledge-of-the-

transaction test in omission and understatement of income
cases.
       If we had chosen instead to apply the knowledge-of-

the-transaction test in erroneous deduction cases, we
would have made it virtually impossible for a spouse ever

to obtain innocent spouse relief in such cases.                   As the

Price court noted, deductions are conspicuously recorded
on the face of the tax return; therefore, any spouse who,
at a minimum, reads the return will be put on notice that

some            transaction     gave    rise     to    the   deduction.
Furthermore, in the 1980's, it was common knowledge that
investors could legally obtain large tax benefits through

clever investment strategies.44                Thus mere knowledge that

a spouse had invested in a tax shelter would establish
constructive knowledge of a substantial understatement.

Such        a    result    would   undermine    the   objective   of   the

       44
      Friedman v. Commissioner, 53 F.3d 523, 531 (2d Cir.
1995).
                                        24
innocent spouse defense, which is intended to provide

relief in both erroneous deduction and omission of income
cases.45

    In determining a spouse’s reason to know under our

newly adopted standard, the relevant factors to consider

include: (1) the spouse’s level of education; (2) the
spouse’s        involvement   in   the   family’s   business   and
financial affairs; (3) the presence of expenditures that

appear lavish or unusual when compared to the family’s
past levels of income, standard of living, and spending

patterns; and (4) the culpable spouse’s evasiveness and

deceit concerning the couple’s finances.46
    Nevertheless, when the spouse seeking relief knows
sufficient facts such that a reasonably prudent taxpayer

in his position would be led to question the legitimacy

           45
         When the innocent spouse defense was enacted
initially,   it   provided   relief    from   substantial
understatements attributable to omissions of income only.
In 1984, however, Congress expanded the protection of the
innocent   spouse   defense,  expressly   making   relief
available for erroneously claimed deductions and credits
also. See Park, 25 F.3d 1289, 1292 (1994).
                46
           See Price, 887 F.2d at 965; Stevens v.
Commissioner, 872 F.2d 1499, 1505 (11th Cir. 1989);
Erdahl v. Commissioner, 930 F.2d 585, 590-91 (8th Cir.
1991); Friedman, 53 F.3d at 531; Resser v. Commissioner,
74 F.3d 1528, 1536 (7th Cir. 1996); Bliss v.
Commissioner, 59 F.3d 374, 378 (2d Cir. 1995).
                                   25
of the deductions, he has a duty to make further inquiry.

Tax returns setting forth “dramatic deductions” will
generally    put   a    reasonable   taxpayer   on   notice   that

further investigation is warranted.47           A spouse who has

a duty to inquire but fails to do so may be charged with

constructive knowledge of the substantial understatement
and thus precluded from obtaining innocent spouse relief.
           c. Did Reser have reason to know?

    The Tax Court denied Reser’s claim for innocent
spouse relief on the sole ground that she had either

reason to know that the stated liability was erroneous or

a duty to make further investigation.           When we consider
Reser’s actual knowledge and the four relevant factors,
we are convinced that the Tax Court’s conclusion was

clearly erroneous.       Reser had no reason to know that the
deductions in question would give rise to a substantial
understatement.        Neither did she have a duty to inquire

as to the propriety of the deductions.

               i. Actual knowledge
    When Reser signed the joint returns, she thought that

      47
       Hayman v. Commissioner, 992 F.2d 1256, 1262 (2d
Cir. 1993); Stevens, 872 F.2d at 1506; Levin v.
Commissioner, 53 T.C.M. (CCH) 6 (1987); Cohen v.
Commissioner, 54 T.C.M. (CCH) 944 (1987).
                                26
she and Don together had invested sufficient funds in

DRPC        to    cover        the   losses   claimed      as   deductions.
Specifically, she (1) had advanced significant amounts of

her personal funds for the operating expenses of DRPC;

(2) knew that Don had obtained a line of credit from

Frost Bank and had invested the funds in DRPC; and (3)
knew that Don had written checks on their joint account
to   DRPC        that    totaled     approximately      $135,000.48      In

addition, she was the sole producer of income reported by
the Resers in 1987 and 1988.                       And, importantly, she

legitimately            anticipated     substantial     start-up    losses,

which are typical in such a corporation’s initial years
of   operation           and    which   did   in    fact   occur.     Reser
testified at trial:

       Well, I understood that Don was starting up his
       business in these years, and that these were
       losses incurred in the start-up of the business,
       and I believed in his abilities with his
       background in economics from Stanford, a
       master’s in accounting, and a law degree, and
       his business acumen, that this was a business --
       this was normal starting up a business, that
       there would be losses, and eventually hopefully
       profits.

       48
      In 1988, she and Don borrowed jointly $50,000 from
Fidelity Bank and invested these funds in DRPC.     That
same year she allowed Don to withdraw (on penalty for
early withdrawal) over $13,000 from two of her IRA’s and
invest those funds in DRPC.
                                         27
                     ii. Relevant factors

       The relevant factors that we are to consider indicate
that Reser did not know and did not have reason to know

that the deductions in question would give rise to a

substantial understatement on the 1987 joint return.

First, Reser’s education, albeit advanced, provided her
with no special knowledge of complex tax issues such as
basis computation.            She had a background in history and

practiced personal injury law.                    Second, Reser was not
personally involved with DRPC’s business and financial

affairs        to   any   significant          degree;   rather,     she    was

engaged        full-time      in    her    law   practice      and   was    the
family’s sole source of financial support.49 In addition,
she gave birth to their second child in 1987.                      Third, the

record    is        devoid    of    evidence     of   lavish    or    unusual
expenditures compared to the Resers’ normal standard of
living and spending patterns, which exhibits no notable

changes during the years in question.                    To the contrary,

they    invested       most    of    Reser’s      income    into     DRPC   and
consumed the rest on the family’s living expenses.                           In


          49
         Reser reported income from her full-time law
practice of $194,000 in 1987 (but testified that she did
not “take home” that much) and $114,000 in 1988.
                                          28
addition, they incurred substantial debt when borrowing

money to invest in DRPC.       And ultimately, the Resers
divorced, and Don filed for bankruptcy.       Finally, Reser

cannot be penalized for Don’s discredited efforts to

recast the Frost Bank loan in a tax-favorable light.

Indeed, Reser was not even aware of the second set of
“promissory notes” until 1991, several years after she
had signed the 1987 joint return.

    d. Duty to inquire
    We are equally convinced that the Tax Court clearly

erred in determining under the instant circumstances that

Reser had a duty to inquire as to the propriety of the
deductions.      This    is   not   the   typical   “dramatic
deductions” case in which a cursory review of the return

should have alerted Reser that the deductions might not
be legitimate.   Given Reser’s personal knowledge that she
and Don had made large infusions of capital into DRPC and

that DRPC had generated no income, nothing about the

deductions would have put Reser on notice that further
inquiry was necessary.

    In addition, the Commissioner and the Tax Court both

concede that the losses were legitimate deductions at the


                              29
corporate level; that they produced net losses at the

corporate     level   for   tax    purposes;       that   generally   S
corporation losses pass through to the shareholders; and

that    the   only    question    is    whether     the   losses   are

deductible at the level of these particular shareholders

due to the basis limitation, which, in turn, rests on the
hypertechnical determination whether Don borrowed funds
from Frost Bank and loaned them to his corporation (in

which case his basis would increase dollar for dollar) or
the corporation was the borrower (in which case Don’s

basis would not be increased).             This case demonstrates

that    the   determination       of    basis,    which   limits   the
deductibility of the losses, is an extremely difficult
and    technical     process.      The    issue     has   been   hotly

contested and vigorously fought throughout, and even two
of the IRS’s own agents arrived at different calculations
of Don’s basis in DRPC for 1987.                 We would not expect

Reser to question such arguably legitimate, close-call

deductions.           Moreover, there can be no doubt that,
even if Reser had conducted further inquiry, she would

have gotten responses that corresponded exactly to the

information as reported on the 1987 joint return.                  The


                                   30
Resers’ 1987 joint tax return was prepared by CPA Duane

DuLong, who concluded that the Resers were entitled to
deduct DRPC’s losses.50     Don testified at trial that when

he filed the 1987 and 1988 joint returns, he believed

that he had treated DRPC’s losses correctly in claiming

them     as   deductions.     And   John   Gwaltney,   DRPC’s
comptroller-accountant, instructed the CPA who prepared
the 1988 joint return that the Frost Bank loans were

payable to Don individually.
       Had Reser asked Don, Gwaltney, or DuLong about the

deductions, they would have told her what they believed

—— that DRPC’s losses were properly deductible in full.
Neither the court nor the law will penalize Reser for

         50
        Burnside & Reshebarger, the firm that prepared
DRPC’s 1987 corporate return, refused at the last minute
to prepare the 1987 joint return because of a fee
dispute. The record is unclear as to the cause of the
fee dispute. The Resers’ 1988 joint income tax return
was prepared by CPA Stewart Goodson, senior manager in
the tax department at Ernst & Young, L.L.P., and signed
by CPA Houston Bryan, a partner at that firm. Goodson
obtained the necessary information concerning DRPC from
John Gwaltney, the comptroller-accountant for DRPC. In
the course of two conversations and one meeting with
Goodson, Gwaltney provided Goodson with DRPC’s financial
statements which listed various loans payable by DRPC.
Gwaltney instructed Goodson that the loans were actually
payable to Don individually.     Gwaltney also provided
Goodson with DRPC’s tax returns for 1987 and 1988 and
asked Goodson to determine the Resers’ basis in DRPC for
purposes of claiming DRPC’s losses as deductions.
                               31
failing to perform the hollow act of asking questions,

the answers to which would have provided no new or
different information.

    5. Inequity

    Reser     must   establish        last   that     it   would   be

inequitable to hold her liable for the tax deficiency on
the 1987 joint return.51    The inequity question is one of
fact,52 and even though we do not ordinarily determine

questions of fact for the first time on appeal, both
parties expressly conceded at oral argument that we could

decide the issue based on the information in the record.

With the parties’ acquiescence and in the interest of
judicial economy, we undertake this task.
    The Code and the regulations instruct that inequity

is to be determined on the basis of all of the facts and
circumstances.53 The most important factor in determining
inequity     is   whether   the        spouse       seeking   relief

“significantly benefitted” from the understatement of



     51
         26 U.S.C. §6013(e)(1)(D)(1994).
    52
      Buchine v. Commissioner, 20 F.3d 173, 181 (5th Cir.
1994).
     53
         26 C.F.R. §1.6013-5(b) (1996).
                                 32
tax.54           The regulations provide that the benefit may be

direct or indirect but caution that normal support is not
a benefit.55

       A direct or indirect benefit may be evidenced by (1)

a transfer of property,56 (2) a spouse’s receipt of more

than        she        otherwise   would   as   part   of   a   divorce
settlement,57 or (3) an accumulation of savings or other
assets in lieu of present consumption.58                    This list,

however, is not exclusive.
       Other factors to consider in determining inequity

include (1) whether the spouse seeking relief has been

deserted or divorced or separated from the other spouse59



                  54
          Buchine, 20 F.3d at 181 (citing                       Belk   v.
Commissioner, 93 T.C. 434, 440 (1989)).
       55
            26 C.F.R. §1.6013-5(b)(1996).
       56
      Id. A transfer of property not traceable to items
omitted from income does not constitute a benefit.
Ferrarese v. Commissioner, 66 T.C.M. (CCH) 596 (1993),
aff’d, 43 F.3d 679 (11th Cir. 1994).
            57
        Stiteler v. Commissioner, 69 T.C.M. (CCH) 2975
(1995), aff’d, 108 F.3d 339 (9th Cir. 1997).
            58
       Purificato v. Commissioner, 64 T.C.M. (CCH) 942
(1992), aff’d, 9 F.3d 290 (3d Cir. 1993), cert. denied,
511 U.S. 1018, 114 S. Ct. 1398 (1994).
       59
      26 C.F.R. §1.6013-5(b); Flynn v. Commissioner, 93
T.C. 355, 367 (1989).
                                      33
and (2) the probable hardships that would befall the

spouse seeking relief if she were not relieved.60
    The record reveals that Reser did not significantly

benefit       from   the    substantial     understatement       in   tax.

During the marriage, the Resers did not accumulate any

savings or other assets.            They invested their sole source
of income, Reser’s earnings from her legal practice, in
DRPC and became indebted to various sources in their

efforts to keep DRPC afloat.               Instead of experiencing a
benefit,        their    standard     of   living     actually    fell.61

Furthermore, the Resers are now divorced, and there is no

record        evidence     that   Reser    received    more   than     she
otherwise would have as part of the divorce settlement.
Taking into account all of the facts and circumstances,

we find that it would be inequitable to hold Reser liable
for the deficiency.
    Reser has borne her burden of establishing every

element of the innocent spouse defense.                  We therefore

hold that she is entitled to innocent spouse relief for
purposes of the 1987 joint return.

         60
       Sanders v. Commissioner, 509 F.2d 162, 167 n.16
(5th Cir. 1975).
     61
         Belk v. Commissioner, 93 T.C. 434 (1989).
                                     34
B. Negligence Penalty

     We turn now to the 1988 joint return, which contains
a   substantial    understatement   of   tax   for   which   Reser

concedes —— on the basis of a technicality —— she is not

entitled to relief as an innocent spouse.             As we have

already concluded that the Tax Court properly disallowed
Don and Reser’s deductions of DRPC’s losses, we shall
address only whether Reser should be held liable for the

negligence   and     substantial    understatement     penalties
attributable to the deficiency on the 1988 joint return.62

We consider the negligence penalty first.

     The Tax Court’s determination of negligence is a
factual finding which we review for clear error.63
     Section 6653(a)(1) of the Code imposes an addition to

       62
       As we have concluded that Reser is an innocent
spouse for purposes of the 1987 joint return, she is
automatically relieved of liability for the 1987
negligence penalty.    Therefore, we need not address
whether the Tax Court erroneously calculated that
penalty.   In addition, we note that the Tax Court’s
decision did not charge Reser with liability for the 50%
interest penalty for the 1988 joint return.      See 26
U.S.C. §6653(a)(1)(B)(1994). Thus for the
1988 joint return only the 5% negligence penalty is
before us.
      63
       Westbrook v. Commissioner, 68 F.3d 868, 880 (5th
Cir. 1995); Portillo v. Commissioner, 932 F.2d 1128, 1135
(5th Cir. 1991), rev’d on other grounds, 988 F.2d 27 (5th
Cir. 1993).
                              35
tax equal to 5% of the entire underpayment if any portion

of      such         underpayment        is     due      to      negligence.64
“‘Negligence’ includes any failure to make a reasonable

attempt to comply with the tax code, including the lack

of due care or the failure to do what a reasonable or

ordinarily            prudent        person     would     do        under        the
circumstances.”65              The    taxpayer    bears       the    burden       of
establishing the absence of negligence.66

     The           relevant    inquiry    for    the     imposition         of     a
negligence           penalty     is    whether     the        taxpayer      acted

reasonably in claiming the loss.67                    The Tax Court found

that Reser’s reliance on Stewart Goodson, the CPA who
prepared the 1988 joint return, was not reasonable, as
based on inaccurate information, in light of its decision

that there was no separate loan from Don to DRPC.                                 We
find clear error in this conclusion of the Tax Court.

        64
          26 U.S.C. §6653(a)(1)(1994).
              65
         See 26 U.S.C. §6653(a)(3)(1994); Durrett v.
Commissioner, 71 F.3d 515, 518 (5th Cir. 1996);
Westbrook,   68  F.3d   at  880   (quoting  Heasley v.
Commissioner, 902 F.2d 380, 383 (5th Cir. 1990)).
        66
             Westbrook, 68 F.3d at 880; Portillo, 932 F.2d at
1135.
     67
      Chamberlain v. Commissioner, 66 F.3d 729, 733 (5th
Cir. 1992).
                                         36
For the same reasons that we concluded that Reser did not

have reason to know of the substantial understatement on
the   1987   joint    return,68   we   conclude   that   she     acted

reasonably in relying on the professionals who prepared

the 1988 joint return.        In fact, but for her failure to

meet a technical requirement, she would have been an
innocent spouse for purposes of the 1988 joint return.
Goodson and Bryan, two CPA’s at a national accounting

firm, both agreed that the Resers’ basis in DRPC was
sufficient to claim the losses as deductions.                  As we

stated in Chamberlain v. Commissioner,69 “[t]o require the

taxpayer to challenge the [expert], to seek a ‘second
opinion,’    or   try    to   monitor    [the     expert]   on    the
provisions of the Code himself would nullify the very

purpose of seeking the advice of a presumed expert in the
first place.”70      Furthermore, Reser was wholly unaware of
Don’s belated attempt to recast the Frost Bank loan to

his tax advantage.

      We conclude that Reser was not negligent with respect

      68
       See supra at Part II (A)(4).
      69
       Id.
       70
       Id. at 732 (quoting United States v. Boyle, 469
U.S. 241, 251 105 S. Ct. 687, 692-93 (1985)).
                                  37
to the 1988 joint return and, therefore, is not liable

for the negligence penalty.
C. Substantial Understatement Penalty

    Finally, we address the substantial understatement

penalty.          Section 6661 provides for an addition to tax

equal        to    25%   of   the   amount   of   any   underpayment
attributable to a substantial understatement of tax.71
        A taxpayer may be granted relief from all or any

part of the addition to tax, however, if he shows that
there was reasonable cause for the understatement (or

part thereof) and that he acted in good faith.72                The

regulations provide that reliance on the advice of a

             71
         26 U.S.C. §6661(a)(1994).     That section also
provides for a reduction of the understatement if there
was substantial authority for the taxpayer’s treatment of
the item causing the understatement.           26 U.S.C.
§6661(b)(2)(B)(I)(1994).   The Tax Court concluded that
there was no substantial authority for Don to increase
his basis in DRPC by the amount of the Frost Bank loan
proceeds, and we find no error in this determination.
The only authority for allowing a shareholder to increase
his basis in a corporation when he guarantees a debt of
the corporation is the Eleventh Circuit’s decision in
Selfe v. Commissioner, 778 F.2d 769 (11th Cir. 1985).
But we are not bound by another circuit’s decision.
Furthermore, the Tax Court rejected that case in Leavitt
v. Commissioner, 90 T.C. 206 (1988)(decided February
1988), aff’d, 875 F.2d 420 (1989)(decided May 1989), well
over a year before the Resers filed their 1988 joint
return (filed October 1989).
        72
         26 U.S.C. §6661(c)(1994).
                                    38
professional, such as an accountant, or on other facts

may constitute a showing of reasonable cause and good
faith if, under all of the circumstances, such reliance

was reasonable and the taxpayer acted in good faith.73               We

have    just      concluded   that    Reser    acted   reasonably    in

relying on the professionals who prepared the 1988 joint
return      and    would   have   been    an   innocent   spouse    for
purposes of that return but for her failure to meet a

technical requirement.            As relief from the substantial
understatement penalty does not depend on the taxpayer’s

ability to meet the technical requirement that was fatal

to Reser’s innocent spouse defense for the 1988 joint
return, we exonerate her from liability for this penalty.
Any other conclusion would be absurdly inconsistent with

our earlier holdings.
                                   III.
                              CONCLUSION

       As there was no legitimate debt between Don and DRPC,

we conclude that Don was not entitled to increase his
basis in DRPC by the amount of the Frost Bank loan

proceeds.         Consequently,      we   affirm   the    Tax   Court’s


       73
         26 C.F.R. §1.666-6(b); Heasley, 902 F.2d at 385.
                                     39
holding that the Resers could not properly deduct DRPC’s

losses on their 1987 and 1988 joint tax returns.
       We conclude also that Reser is entitled to relief as

an   innocent    spouse    for    the     1987    joint     return     and,

therefore, reverse the Tax Court’s contrary holding.

First, the disallowed deductions are grossly erroneous
items and create the substantial understatement of tax on
the 1987 joint return.           Second, Reser neither knew nor

had reason to know that the deductions claimed on the
1987    joint   return    would    give    rise    to   a   substantial

understatement of tax.           Neither did she have a duty to

inquire as to the propriety of the deductions, as any
further inquiry would have been informatively futile
under the discrete facts of this case.             Finally, it would

be     inequitable   to    hold    Reser     liable       for    the    tax
deficiency.
       Significantly, we hold that henceforth in erroneous

deduction    cases   in   this    circuit,       the    proper    inquiry

concerning a spouse’s knowledge is whether the spouse
seeking relief knew or had reason to know that the

deductions in question would give rise to a substantial

understatement, not whether he knew or had reason to know


                                   40
of the existence of the underlying transaction.

    Lastly, we hold that Reser is not liable for the
negligence     and    substantial     understatement        penalties

attributable to the deficiency on the 1988 joint return.



    For the foregoing reasons, we affirm the Tax Court’s
decision disallowing the Resers’ deductions of DRPC’s
losses on the 1987 and 1988 joint returns, but we reverse

the judgment of the Tax Court insofar as it holds Reser
liable   for    (1)    the    deficiency     in    tax,    including

penalties, interest, and other amounts, attributable to

the substantial understatement of tax on the 1987 joint
return   and     (2)    the     negligence        and     substantial
understatement penalties attributable to the deficiency

on the 1988 joint return; and we hold that she is not
liable for the same.
AFFIRMED in part; REVERSED and RENDERED in part.




                                 41